The Railway Company seeks to reverse the judgment of the Court of Appeals, affirming the Common Pleas, which held that it cannot recover certain freight charges accruing upon a shipment of lumber accepted and retained by the Lumber Co. The grounds of the motion of the Railway Co. are as follows:
It is important from the standpoint of the railroads of the state and of the United States, and also of the shipping* public in that if the decision of the Court of Appeals is allowed to stand it will change the present rule of law, as to the liability of the consignees for freight and transportation charges on state and interstate shipments.
It will likewise permit common carriers to avoid collecting their tariff charges on such shipments and thus permit them to discriminate in favor of certain shippers and against the public generally.
Its decision, is contrary to the decisions of various state and federal courts and particularly in conflict with the decision of the United States Supreme Court in Fink v. P. C. C. & St. L. Ry., 250 U. S. 577, and York & Whitney v. N. Y. H. & H. RR. 256 U. S. 406.
The right and duty of plaintiff in error to enforce against the defendant in error, the consignee of an interstate shipment of lumber, the proper tariff rates and charges for such shipment.
The liability of the defendant in error, a consignee of an interstate shipment of lumber, accepted and retained by it, to pay the proper-tariff charges for such shipment.